UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2213



RICHARD EDWARD STIRLING,

                                            Plaintiff - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Defendant - Appellee,

          and

NORTH CAROLINA DEPARTMENT OF REVENUE,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-95-858-5-BO)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Edward Stirling, Appellant Pro Se. William Sears Estabrook,
III, Anthony Thomas Sheehan, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order granting

summary judgment for the Appellee in his civil action in which he

sought to recover monetary damages for violations of the tax laws.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we grant Appellant's motion
to amend his informal brief and affirm on the reasoning of the dis-

trict court. Stirling v. Commissioner, No. CA-95-858-5-BO (E.D.N.C.
Aug. 18, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2